Field, C. J. delivered the opinion of the Court
Cope, J. concurring.
After a careful reexamination of the question presented in this case, we adhere to the former opinion reported in 10 Cal. 482. That opinion was overlooked when the matter of Alderman’s Estate was before the Court, and the position taken in the latter case, that the administrator, holding a debt against the estate of his intestate, can pay him'self and claim a credit when he has never presented his claim for allowance to the Probate Judge, cannot be sustained under our statute. “All persons having claims ” against the deceased must present them for allowance—the executor or administrator to the Probate Judge alone— other creditors to the executor or administrator, and if allowed, to the Probate Judge also. If not thus presented within ten months after the publication of notice for the presentation, they are barred by the express provision of the statute. The requirement to make the presentation and the period within which it is to be made are the same, whether the claims be held by the executor or administrator, or by other creditors of the deceased.
Judgment affirmed.